In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-3083
GARRY IOFFE,
                                              Plaintiff-Appellant,
                                v.

SKOKIE MOTOR SALES, INC., doing
business as SHERMAN DODGE,
                                             Defendant-Appellee.
                         ____________
         Appeal from the United States District Court for
        the Northern District of Illinois, Eastern Division.
          No. 03 C 6892—George W. Lindberg, Judge.
                         ____________
      ARGUED APRIL 15, 2005—DECIDED JULY 7, 2005
                    ____________




  Before FLAUM, Chief Judge, and BAUER and EVANS,
Circuit Judges.
  FLAUM, Chief Judge. Plaintiff-appellant Garry Ioffe filed
suit regarding a used car he purchased from defendant-
appellee Skokie Motor Sales, Inc., doing business as
Sherman Dodge, a car dealership. Although Ioffe alleges a
violation of 49 C.F.R. § 580.5(c), a regulation promulgated
under the federal Odometer Act, 49 U.S.C. § 32701 et seq.,
his claim is wholly unrelated to the vehicle’s odometer or
mileage. For the reasons stated herein, we agree with the
2                                                 No. 04-3083

district court that an Odometer Act claim that is brought by
a private party and is based on a violation of § 580.5(c)
requires proof that the vehicle’s transferor intended to
defraud a transferee with respect to mileage. Accordingly,
we affirm the entry of summary judgment in favor of
Sherman Dodge.


                      I. Background
   On September 12, 2001, Sherman Dodge purchased a
1993 Toyota Tercel, giving its customer a trade-in allowance
of only $500 for the car because its certificate of title stated
that it had been “rebuilt.” On October 1, 2001, Sherman
Dodge sold the same Toyota Tercel to Garry Ioffe for
$2,637.11, but did not tell him that the car had been rebuilt
or show him the car’s title. At the time of sale, Sherman
Dodge gave Ioffe an odometer disclosure statement which
said that, to the best of Sherman Dodge’s knowledge, the
Tercel’s odometer reading of 90,258 was accurate. Although
Sherman Dodge did not give it to Ioffe at the time, the title
listed the same mileage. Ioffe does not dispute the accuracy
of the disclosed mileage.
  Shortly after the purchase, Ioffe started having mechani-
cal problems with the Tercel. He consulted a mechanic and
learned for the first time that the car had been rebuilt.
When Sherman Dodge refused to remedy the situation to
his liking, Ioffe traded in the car at another dealership,
receiving $500 for it.
  On September 30, 2003, Ioffe filed suit against Sherman
Dodge in federal court, alleging two claims under Illinois
law and one claim under the federal Odometer Act. Follow-
ing cross-motions for summary judgment, the district court
granted Sherman Dodge’s motion for summary judgment on
the Odometer Act claim, denied Ioffe’s motion on that claim,
and declined to exercise supplemental jurisdiction over
Ioffe’s state-law claims. In ruling on the federal claim, the
No. 04-3083                                                  3

court stated that the Odometer Act requires a private
plaintiff to prove (1) a violation of the Act or a related
regulation, and (2) that the violation was committed with
intent to defraud. The evidence viewed in the light most
favorable to Ioffe showed that Sherman Dodge had failed to
disclose the mileage in writing on the title in violation of 49
C.F.R. § 580.5(c), and that its intent in withholding the title
was fraudulent. Nevertheless, the district court held that
the Odometer Act claim failed as a matter of law because
Sherman Dodge intended to defraud Ioffe with regard to the
car’s rebuilt status and not its mileage.
  Ioffe appeals, arguing that the district court misinter-
preted the statute and regulation, and that the “intent to
defraud” element of an Odometer Act claim based on a vio-
lation of 49 C.F.R. § 580.5(c) may be satisfied by demon-
strating fraudulent intent unrelated to a vehicle’s mileage.


                      II. Discussion
  Summary judgment is appropriate if the evidence pre-
sented by the parties “show[s] that there is no genuine issue
as to any material fact and that the moving party is entitled
to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). We
review the district court’s grant of summary judgment de
novo, viewing all facts and drawing all reasonable infer-
ences in the non-moving party’s favor. Eisencorp, Inc. v.
Rocky Mountain Radar, Inc., 398 F.3d 962, 965 (7th Cir.
2005).
  The question before the Court—whether the Odometer
Act creates a private right of action based on a violation of
49 C.F.R. § 580.5(c) where the transferor’s fraudulent intent
is unrelated to a vehicle’s odometer or mileage— comes to
us as a matter of first impression. Neither the United
States Supreme Court nor any of the federal courts of
appeals have addressed it. We begin our inquiry into the
proper interpretation of the statute and regulation by deter-
4                                                   No. 04-3083

mining “whether the language at issue has a plain and
unambiguous meaning with regard to the particular dispute
in the case.” Robinson v. Shell Oil Co., 519 U.S. 337, 340
(1997). “The plainness or ambiguity of statutory language
is determined by reference to the language itself, the speci-
fic context in which that language is used, and the broader
context of the statute as a whole.” Id. at 341. “Our inquiry
must cease if the statutory language is unambiguous and
‘the statutory scheme is coherent and consistent.’ ” Id. at
340 (quoting United States v. Ron Pair Enters., Inc., 489
U.S. 235, 240 (1989)).
  The Odometer Act requires the written disclosure of a ve-
hicle’s mileage upon transfer and authorizes the Secretary
of Transportation to prescribe procedures for doing so:
    Under regulations prescribed by the Secretary of
    Transportation that include the way in which infor-
    mation is disclosed and retained under this section, a
    person transferring ownership of a motor vehicle shall
    give the transferee the following written disclosure:
        (A) Disclosure of the cumulative mileage registered
        on the odometer.
        (B) Disclosure that the actual mileage is unknown,
        if the transferor knows that the odometer reading
        is different from the number of miles the vehicle
        has actually traveled.
49 U.S.C. § 32705(a)(1). Based upon this delegation of au-
thority, the National Highway Traffic Safety Administration
(“NHTSA”)1 promulgated the following regulation: “In con-
nection with the transfer of ownership of a motor vehicle,


1
  NHTSA is part of the Department of Transportation and its
administrator reports directly to the Secretary of Transportation.
See 49 C.F.R. § 1.3(b)(4).
No. 04-3083                                                  5

each transferor shall disclose the mileage to the transferee
in writing on the title or . . . on the document being used to
reassign the title.” 49 C.F.R. § 580.5(c). Finally, the section
of the Odometer Act which creates a private right of action
provides in relevant part:
    (a) Violation and amount of damages.—A person
    that violates this chapter or a regulation prescribed or
    order issued under this chapter, with intent to defraud,
    is liable for 3 times the actual damages or $1,500,
    whichever is greater.
    (b) Civil actions.—A person may bring a civil action to
    enforce a claim under this section in an appropriate
    United States district court or in another court of com-
    petent jurisdiction.
49 U.S.C. § 32710.
  Based on these provisions, Ioffe presents the following
syllogism: a plaintiff has a private right of action under
§ 32710 if there has been a violation of the Odometer Act or
any of its implementing regulations and the violator in-
tended to defraud the plaintiff; Sherman Dodge violated 49
C.F.R. § 580.5(c), promulgated pursuant to 49 U.S.C.
§ 32705(a)(1), by disclosing the Tercel’s mileage on a docu-
ment other than its title, and Sherman Dodge intended to
defraud Ioffe by hiding the title’s “rebuilt” designation;
therefore, Ioffe has a claim against Sherman Dodge under
the Act. Upon consideration of the language of the statute
and the regulation, the specific context in which that lan-
guage is used, and the broader context of the statute and its
implementing regulations, see Robinson, 519 U.S. at 341, we
conclude that Ioffe’s first premise misstates the law. Section
32710 does not create a private right of action for all
violations of the Act and regulations that are accompanied
by any “intent to defraud.” Rather, where a plaintiff alleges
a violation of 49 C.F.R. § 580.5(c), he must prove intent to
defraud as to a vehicle’s mileage. With a correct statement
of the law, Ioffe’s syllogism, and his claim, fall apart.
6                                                 No. 04-3083

   The provision of the Odometer Act that provides a private
right of action states: “A person that violates this chapter or
a regulation prescribed . . . under this chapter, with intent
to defraud, is liable.” 49 U.S.C. § 32710(a). The verb “to
violate” and its object “this chapter or a regulation” state the
prohibited conduct, while the adverbial phrase “with intent
to defraud” modifies the prohibited conduct and defines the
way in which it must be committed for a private claim to
arise. Ioffe first tries to get to his desired interpretation by
separating these two aspects of the provision. He contends
that we first should ask if there was any violation, and then
if there was any contemporaneous intend to defraud. This
is not a proper way to read the statute.
   When analyzing a prohibited act, we must construe gen-
eral statements of prohibited conduct (such as “[violation of]
this chapter or a regulation”) as “shorthand designation[s]
for specific acts or omissions which violate the Act [or a reg-
ulation].” United States v. Int’l Minerals & Chem. Corp., 402
U.S. 558, 562 (1971). Because intent requirements modify
specific alleged violations, we must replace any shorthand
designation for prohibited conduct with a specific violation
before interpreting the intent element. Cf. Int’l Minerals,
402 U.S. at 561-62. Here, Ioffe alleges a violation of 49
C.F.R. § 580.5(c), which provides in relevant part that each
transferor of a motor vehicle “shall disclose the mileage
to the transferee in writing on the title.” Replacing
§ 32710(a)’s shorthand designation with the specific conduct
prohibited by § 580.5(c), we find that the Act creates the
following private right of action: “A person that [does not
disclose the mileage to the transferee in writing on the
title], with intent to defraud, is liable.”
  Word choice and sentence structure help clarify how the
“intent to defraud” element operates in this context. The
use of “with” in “with intent to defraud” indicates a link
between the violative conduct and the intent requirement.
The conduct and the fraudulent intent are not two inde-
No. 04-3083                                                 7

pendent elements such that any contemporaneous fraud
will do. Rather, there is a prohibited act—not disclosing the
mileage to the transferee in writing on the title—which is
modified by the adverbial phrase “with intent to defraud.”
Thus, the private right of action covers prohibited acts that
are committed with fraudulent intent and excludes cases
where some fraudulent act happens to coincide with a vio-
lation of a regulation but the violative act is done for rea-
sons other than to perpetrate a fraud.
  Next, Ioffe essentially argues that even if the “intent to
defraud” element must be read in connection with the spe-
cific violation, the intent requirement does not necessarily
apply to the prohibited conduct as a whole. He divides the
prohibited act into two parts—“does not disclose the mile-
age to the transferee” and “in writing on the title”—and
argues that § 32710 is satisfied if there is fraudulent intent
as to either the transferor’s decision not to disclose the
mileage or its decision not to provide the title. There is no
logical or grammatical reason for this division. The more
natural reading is to understand the prohibited conduct as
a whole—does not disclose the mileage to the transferee
in writing on the title—and to require that the intent to
defraud apply to the violation in its entirety. This reading
suggests that there must be fraudulent intent as to the
decision not to disclose the mileage on the title, not merely
as to the decision to withhold the certificate of title for
reasons unrelated to the mileage disclosure.
  The specific context in which the statutory language ap-
pears also supports this reading. Section 32705, the source
of NHTSA’s authority to promulgate 49 C.F.R. § 580.5(c),
requires only that a transferor of a motor vehicle provide
written disclosure of “the cumulative mileage registered on
the odometer.” 49 U.S.C. § 32705(a)(1). In granting author-
ity to issue implementing regulations, Congress directed the
Secretary of Transportation to prescribe “the way in which
8                                                No. 04-3083

[the cumulative mileage] information is disclosed and
retained.” Id. We have understood this language as “limit-
ing the NHTSA’s regulatory authority to the promulgation
of mere procedural or logistical rules.” Diersen v. Chi. Car
Exch., 110 F.3d 481, 485-86 (7th Cir. 1997).
  In Diersen, a purchaser of a used car brought suit against
a dealership, alleging violation of the disclosure require-
ments of the Odometer Act. The district court granted the
dealership’s motion for summary judgment based on a
regulation which purported to exempt cars ten years old or
older from the disclosure requirements of the Act. Id. at
484. In reviewing the decision, we observed that the regu-
lation “effectively remove[d] a cause of action that Congress
has unambiguously provided to all victims of odometer
fraud,” and we held that to do so was beyond NHTSA’s
delegated authority to promulgate “mere procedural or
logistical rules.” Id. at 486-87 (emphasis in original).
  In enacting the Odometer Act, Congress created a private
right to sue a transferor for failure to disclose “the cumula-
tive mileage registered on the odometer,” “with intent to
defraud.” See 49 U.S.C. §§ 32705(a)(1)(A); 32710(a). In other
words, it created a private claim for odometer or mileage
fraud. If Ioffe is correct about the interaction between
§ 32710 and 49 C.F.R. § 580.5(c), NHTSA substantively and
dramatically changed the law by creating a broad new right
of action for all fraud that involves the withholding of a
certificate of title. The regulation would do much more than
prescribe “the way in which [the cumulative mileage]
information is disclosed and retained” by dramatically
increasing the number and types of private claims available
under the Act and expanding the private right of action far
beyond its scope under the statute. There is no indication
that Congress intended to authorize NHTSA to effect such
a dramatic change in the law or that NHTSA intended to do
so.
No. 04-3083                                                   9

  Finally, looking to the broader context of the statute and
its implementing regulations, we see that a requirement
that a transferor’s fraudulent intent relate to the vehicle’s
mileage comports with the expressed purposes of the Act
and regulations. The only stated purposes of the Act are “(1)
to prohibit tampering with motor vehicle odometers; and (2)
to provide safeguards to protect purchasers in the sale of
motor vehicles with altered or reset odometers.” 49 U.S.C.
§ 32701(b). Section 580.5(c) appears in Part 580 of Title 49
of the Code of Federal Regulations, entitled “Odometer
Disclosure Requirements,” which has the following stated
“scope”: “This part prescribes rules requiring transferors . . .
of motor vehicles to make written disclosure to
transferees . . . concerning the odometer mileage and its
accuracy as directed by sections [32705(a) and (c)].” 49
C.F.R. § 580.1. The stated purpose of Part 580, in relevant
part, is “to provide purchasers of motor vehicles with
odometer information to assist them in determining a
vehicle’s condition and value by making the disclosure of a
vehicle’s mileage a condition of title.” 49 C.F.R. § 580.2.
These statements of purpose and scope indicate that the
legislation is concerned specifically with fraud related to a
vehicle’s mileage rather than with all types of fraud that
might involve the withholding of a vehicle’s title.
  The language and context of the Odometer Act and its
implementing regulations support the conclusion that the
Act’s private right of action based on violations of 49 C.F.R.
§ 580.5(c) extends only to cases where the transferor in-
tended to defraud a transferee about the vehicle’s mileage.
Although our inquiry need go no further, see Robinson, 519
U.S. at 340, we briefly address Ioffe’s additional arguments
in favor of a different interpretation of the statute.
  First, Ioffe asserts that the Truth in Mileage Act of 1986,
which amended 49 U.S.C. §§ 32702, 32705, and 32709,
supports his interpretation because it expressly required
that the Odometer Act’s mandatory disclosures be made
10                                                No. 04-3083

on the certificate of title. See Pub. L. No. 99-579 (Oct. 28,
1986). In fact, these amendments undermine Ioffe’s posi-
tion. The amendments to § 32702 merely define the terms
“auction company,” “leased motor vehicle,” and “title.” See
49 U.S.C. §§ 32702(1), (4), (7); Pub. L. No. 99-579, § 2. The
amendments to § 32705, governing the “Disclosure
Requirements on Transfer of Motor Vehicles,” set forth the
conditions for licensure by a state of a transferred motor
vehicle and create additional information disclosure and
retention requirements for leased and auctioned cars. See
§§ 32705(b)(1), (b)(3), (c), (d), and (e); Pub. L. No. 99-579,
§ 2. Although these amendments elevate the importance of
the certificate of title in the mileage disclosure process, they
do not purport to alter the scope of the private right of
action created by § 32710. Instead, through its amendments
to § 32709, Congress enhanced the civil and criminal
penalties that may be imposed by the federal government,
but did not amend the section governing private claims. See
§§ 32709(a)-(b); Pub. L. No. 99-579, § 3.
  These amendments highlight the important distinction
between private and public actions which Ioffe ignores. The
Odometer Act creates a comprehensive enforcement scheme
of which private civil liability is only one part. Public
actions may lead to injunctions, civil monetary penalties,
and criminal fines and imprisonment. See 49 U.S.C.
§ 32709. While the private right of action based on viola-
tions of 49 C.F.R. § 580.5(c) is limited to cases involving
fraudulent intent with regard to a vehicle’s mileage, other
sanctions or remedies may be available for violations of
§ 580.5(c) that do not involve this type of intent. To promote
consistent compliance and to effectuate the purposes of the
Act, federal and state governments may strictly enforce the
regulations governing the “way in which [the cumulative
mileage] information is disclosed and retained,” regardless
of the violator’s intent. See 49 U.S.C. § 32705(a)(1). It does
not necessarily follow, as Ioffe suggests, that there must
No. 04-3083                                                 11

also be a private claim for all violations of these procedural
regulations. To the contrary, Congress expressly limited the
private right of action to the subset of violations that are
committed with fraudulent intent.
  Next, Ioffe argues that the Tercel’s “status as rebuilt
provides a direct nexus with its odometer reading.” Ioffe
describes how rebuilders must face choices in disclosing a
vehicle’s mileage when parts from different vehicles with
different odometer readings are used in the reconstruction.
In this case, however, Ioffe does not contend that the mile-
age disclosed by Sherman Dodge was inaccurate or mislead-
ing. Rather, he suggests that transferors that conceal the
rebuilt status of cars often do so to defraud transferees as
to mileage, and that this can be prevented by recognizing a
private right of action for all claims based on this type of
fraud. This is essentially the same as Ioffe’s final argument
that effective prevention of odometer fraud will be furthered
by creation of a private right of action for all fraudulent
failures to provide the title for inspection before sale.
Whether or not this is true, there is no indication in the Act
that Congress intended to federalize this multitude of
vehicle sales fraud claims that are unrelated to mileage. We
may not consider the benefits of what Ioffe believes would
be a more effective preventative scheme than the one
chosen by Congress.


                      III. Conclusion
  The Odometer Act creates a private right of action for vio-
lations of 49 C.F.R. § 580.5(c) only where a transferor chose
not to disclose a vehicle’s mileage to the transferee in
writing on the title with intent to defraud as to the vehicle’s
mileage. We are not persuaded by Ioffe’s arguments that
the right extends to situations, as in this case, where the
transferor intended to, and did, accurately disclose the
12                                         No. 04-3083

vehicle’s mileage. Accordingly, we AFFIRM the district
court’s grant of summary judgment in favor of Sherman
Dodge.

A true Copy:
      Teste:

                     ________________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




                 USCA-02-C-0072—7-7-05